STOCK APPRECIATION RIGHT CERTIFICATE

Internet Capital Group, Inc., a Delaware corporation ("ICG"), hereby grants, on
the grant date shown below (the "Date of Grant") to the grantee named below (the
"Grantee") a stock appreciation right (this "SAR") that relates to the stock
appreciation, if any, over the base amount for the total number of shares shown
below (the "Shares") of the common stock of ICG, subject to the terms and
conditions on both sides of this Stock Appreciation Right Certificate (the
"Certificate") and the ICG 2005 Omnibus Equity Compensation Plan (the "Plan").
The stock appreciation of the SAR is the amount by which the Fair Market Value
(as defined in the Plan) of the underlying Shares on the date of exercise of
this SAR exceeds the base amount of the SAR. The base amount per Share of this
SAR is shown below (the "Base Amount"). The terms of the Plan are incorporated
herein by reference.

_______________________________________________

Grantee:

____________



Shares Subject to SAR:

____________



Base Amount Per Share

: $_____



Date of Grant:

_______ ____, ____



Term of SAR:

_______ years





I hereby accept the SAR grant described in this Stock Appreciation Right
Certificate. I have read the terms of the Plan and this Stock Appreciation Right
Certificate, and agree to be bound by the terms of the Plan and this Stock
Appreciation Right Certificate and the interpretations of the Committee (as
defined in the Plan) with respect thereto.



Accepted by

: ____________________________



Grantee



In witness whereof, this Stock Appreciation Right Certificate has been executed
by ICG by a duly authorized officer as of the date specified hereon.



Internet Capital Group, Inc.



 

___________________________________

Walter W. Buckley, III

President and Chief Executive Officer



 

___________________________________

Luann M. Taiariol, Witness



 

Vesting. Subject to the provisions of Paragraph 2(f), you will vest in the SAR
as follows:

25% of the Shares covered by the SAR will vest upon the first year anniversary
of the Date of Grant if you are an Employee (as defined in the Plan),
Non-Management Director (as defined in the Plan), or Consultant (as defined in
the Plan) of the Company (as defined in the Plan) at that time.



Following the first year anniversary of the Date of Grant, 2.083% of the Shares
covered by the SAR will vest on the ____ day of each month that you are an
Employee, Non-Management Director, or Consultant of the Company (i.e., equal
monthly vesting over the next 36 months).



Term; Termination of the SAR. This SAR will terminate on the occurrence of the
earliest to occur of the following dates:

Term of SAR

. The SAR terminates ten (10) years from the Date of Grant, or upon the
liquidation of the Company, if earlier. If you have not fully exercised the SAR
prior to that date, you will not be permitted to exercise, and will forfeit any
remaining portion of, the SAR. The SAR will also expire and be forfeited at such
times and in such circumstances as otherwise provided in this Certificate or
under the Plan.





Termination on Death

. If you cease to be employed by, or provide service to, the Company
("Termination of Service") on account of your death, or if you die within ninety
(90) days after you have a Termination of Service on account of a termination
identified in Paragraph 2(f) or 2(g), the vested portion of the SAR shall
terminate unless exercised within the earlier of (i) the one (1) year period
after you incur a Termination of Service, or (ii) the term of the SAR. Any
unvested portion of the SAR will terminate and be forfeited on the date you
incur the Termination of Service.





Termination on Disability

. If you have a Termination of Service on account of you incurring a Disability
(as defined below), the vested portion of the SAR shall terminate unless
exercised within the earlier of (i) the one (1) year period after you incur such
Termination of Service, or (ii) the term of the SAR. Any unvested portion of the
SAR will terminate and be forfeited on the date in which you incur the
Termination of Service. For purposes of this Paragraph 2(c), "Disability" shall
mean you becoming disabled within the meaning of section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the "Code").





Termination on Retirement

. If you incur a Termination of Service on account of your Retirement (as
defined below), the vested portion of the SAR shall terminate unless exercised
within the earlier of (i) the one (1) year period after you incur such
Termination of Service, or (ii) the term of the SAR. Any unvested portion of the
SAR will terminate and be forfeited on the date in which you incur the
Termination of Service. For purposes of this Paragraph 2(d), "Retirement" shall
mean your Termination of Service with the consent of ICG after the attainment of
age 55.





Termination for Cause

. If you incur a Termination of Service on account of a termination for Cause
(as defined below), the SAR will immediately terminate on the date of such
Termination of Service and you will forfeit all shares of ICG common stock that
you would have been entitled to receive upon exercise of the SAR (as described
in Paragraph 3(b) below) for which ICG has not delivered share certificates. For
purposes of this Paragraph 2(e) and for Paragraph 2(f) below, "Cause" shall mean
a finding by the Committee that (i) you have breached your employment, service,
noncompetition, nonsolicitation, restrictive covenant or other similar contract
with the Company; (ii) you have been engaged in disloyalty to the Company,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or dishonesty in the course of your employment or service; (iii) you have
disclosed trade secrets or confidential information of the Company to persons
not entitled to receive such information; or (iv) you have entered into
competition with the Company. Notwithstanding the foregoing, if you have an
employment agreement with the Company defining "Cause," then such definition
shall supersede the foregoing definition.





Termination for Any Other Reason

. If you incur a Termination of Service for any reason other than as identified
in this Paragraph 2, any vested portion of the SAR shall terminate unless
exercised within the earlier of (i) ninety (90) days after you incur such
Termination of Service, or (ii) the term of the SAR. Any unvested portion of the
SAR will terminate and be forfeited on the date you incur the Termination of
Service.





Exercising the SAR; Payment Upon Exercise

.



Notice

. When you want to exercise any portion of the SAR, you must give written notice
to ICG, or its designee, of your intent to exercise the SAR and specify the
number of Shares as to which the SAR is to be exercised.





Payment with Respect to the SAR

. Upon exercise, ICG shall deliver to you a number of shares of ICG common stock
(the "Common Stock") that will be determined by dividing the Value of the Stock
Appreciation (as defined below), by the Fair Market Value of a share of Common
Stock on the date of exercise. Only whole shares of Common Stock will be
delivered to you pursuant to the exercise of the SAR, and, to the extent that a
fractional share of Common Stock would result, the cash value of such fractional
share will be paid to you in lieu of a fractional share. All shares of Common
Stock will be issued under the Plan. For purposes of this Paragraph 3(b), the
"Value of the Stock Appreciation" shall mean the amount that results from
multiplying (i) the number of Shares as to which the SAR is to be exercised, by
(ii) the difference between the Fair Market Value of a Share on the date of
exercise and the Base Amount.





Cancellation of Shares

. Upon exercise of the SAR, the Shares covered by such exercise shall be
cancelled and you shall cease to have any further right to exercise the SAR with
respect to such Shares under this Certificate.





Limitation on Exercise

. This SAR may not be exercised when the Base Amount is equal to, or greater
than, the Fair Market Value of a Share.





The obligation of ICG to deliver shares of Common Stock upon exercise of the SAR
shall be subject to all applicable laws, rules and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as ICG's counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. You
understand that you are responsible for the income tax consequences of your
exercise of the SAR and the sale of any shares of Common Stock received by you
upon exercise of the SAR. ICG may require that you (or the person exercising the
SAR pursuant to a transfer in accordance with Paragraph 5 below) represent that
any shares of Common Stock that you receive will be held by you for your own
account and not with a view to or for sale in connection with any distribution
of the shares, or such other representation as the Committee deems appropriate.
All obligations of ICG under this Certificate shall be subject to the rights of
ICG as set forth in the Plan to withhold amounts required to be withheld for any
taxes, if applicable. Subject to Committee approval, you may elect to satisfy
any tax withholding obligation of the Company with respect to the SAR by having
shares of Common Stock that you receive upon exercise of the SAR withheld up to
an amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state and local tax liabilities.



Change of Control. The provisions of the Plan applicable to a Change of Control
(as defined in the Plan) shall apply to the SAR, and, in the event of a Change
of Control, the Committee may take such actions as it deems appropriate pursuant
to the Plan.
Transferability of the SAR. Only you may exercise the SAR during your lifetime.
After your death, the SAR shall be exercisable (subject to the limitations
specified in the Plan) solely by your legal representatives, or by the person
who acquires the right to exercise the SAR by will or by the laws of descent and
distribution, to the extent that the SAR is exercisable pursuant to this
Certificate.



Incorporation by Reference; Entire Agreement; Definitions

. This SAR shall be subject to the terms, conditions and limitations of the Plan
and to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) rights
and obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares of Common Stock that you receive upon
exercise of the SAR, (iii) changes in capitalization of ICG, and (iv) other
requirements of applicable law. This Certificate, together with the Plan,
contains the entire agreement between you and ICG with respect to the SAR and
supersedes all prior and contemporaneous agreements, written or oral, with
respect thereto. In the event of any contradiction, distinction or differences
between this Certificate and the terms of the Plan, the terms of the Plan will
control. Except as otherwise defined in this Certificate, the terms used in this
Certificate shall have the meanings set forth in the Plan.





No Stockholder Rights

. Neither you, nor any person or entity you transfer the SAR pursuant to
Paragraph 5, shall have any of the rights and privileges of a stockholder with
respect to the Shares subject to the SAR. If you exercise the SAR you will only
have rights as a stockholder with respect to those shares of Common Stock you
are entitled to receive when the certificates for such shares have been issued
to you after the exercise of the SAR.





Assignment and Transfers

. Your rights and interests under this Certificate may not be sold, assigned,
encumbered or otherwise transferred except as provided in Paragraph 5. In the
event of any attempt by you to alienate, assign, pledge, hypothecate, or
otherwise dispose of this SAR or any right hereunder, except as provided for in
this Certificate, or in the event of the levy of any attachment, execution or
similar process upon the rights or interests hereby conferred, ICG may terminate
the SAR by notice to you, and the SAR and all rights hereunder shall thereupon
become null and void. The rights and protections of ICG hereunder shall extend
to any successors or assigns of ICG and to ICG's parent, subsidiaries, and
affiliates. This Certificate may be assigned by ICG without your consent.





Governing Law

. This Certificate shall be deemed to be made under and shall be construed in
accordance with the laws of the State of Delaware, without giving effect to
conflict of laws provisions thereof.





Miscellaneous.



The captions of this Certificate are not part of the provisions hereof and shall
have no force or effect. Except as provided in Paragraph 10(f) below, this
Certificate may not be amended or modified except by a written agreement
executed by you, or your legal representative, as applicable, and by ICG, or by
its successors or legal representative, as applicable. The invalidity or
unenforceability of any provision of this Certificate shall not affect the
validity or enforceability of any other provision of this Certificate.



The Committee may make such rules and regulations and establish such procedures
for the administration of this Certificate as it deems appropriate. Without
limiting the generality of the foregoing, the Committee may interpret this
Certificate and the Plan, with such interpretations to be conclusive and binding
on all persons and otherwise accorded the maximum deference permitted by law. In
the event of any dispute or disagreement as to the interpretation of this
Certificate, the Plan or of any rule, regulation or procedure, or as to any
question, right or obligation arising from or related to this Certificate or the
Plan, the decision of the Committee shall be final and binding on all persons,
and your accepting this SAR is your agreement to this.



All notices hereunder shall be in writing, and if to ICG or the Committee, shall
be delivered to the Board of Directors of ICG or mailed to its principal office,
addressed to the attention of the Board of Directors; and if to you, shall be
delivered personally, sent by facsimile transmission or mailed to you at the
address appearing in the records of the Company. Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Paragraph 10(c).



The failure of you or ICG to insist upon strict compliance with any provision of
this Certificate or the Plan, or to assert any right that you or ICG,
respectively, may have under this Certificate or the Plan, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Certificate or the Plan.



Nothing in this Certificate shall confer on you the right to continue in the
employment or service of the Company, its parent or subsidiaries, or interfere
in any way with the right of the Company, its parent or subsidiaries, and its
stockholders to terminate your employment or service at any time.



Notwithstanding anything in this Agreement to the contrary, to the extent that
this SAR is deemed to be deferred compensation subject to the requirements of
section 409A of the Code, and the requirements of section 409A of the Code are
not met with respect to this SAR, ICG may amend this Certificate, without your
consent, so that this SAR will comply with the requirements of section 409A of
the Code. Amendment of this Certificate to comply with section 409A of the Code
will not result in you being entitled to receive any enhanced benefit under this
Certificate.



 

 

Grantee's Initials

:________

